Title: To Alexander Hamilton from Lieutenant Colonel John Laurens, [July 1782]
From: Laurens, John
To: Hamilton, Alexander



[South Carolina, July, 1782]

I am indebted to you, my dear Hamilton, for two letters; the first from Albany, as masterly a piece of cynicism as ever was penned, the other from Philadelphia, dated the 2d March; in both, you mention a design of retiring, which makes me exceedingly unhappy. I would not wish to have you for a moment withdrawn from the public service; at the same time, my friendship for you, and knowlege of your value to the United States, make me most ardently desire, that you should fill only the first offices of the Republic. I was flattered with an account of your being elected a delegate from N. York, and am much mortified not to hear it confirmed by yourself. I must confess to you, that, at the present state of the War, I shd. prefer your going into Congress, and from thence, becoming a Minister plenipotentiary for peace, to your remaining in the Army, where the dull System of seniority and the Tableau would prevent you from having the important commands to which you are entitled; but at any rate I wd. not have you renounce your rank in the Army, unless you entered the career above-mentioned. Your private affairs cannot require such immediate and close attention; you speak like a pater familias surrounded with a numerous progeny.
I had, in fact, resumed the black project, as you were informed, and urged the matter very strenuously, both to our privy council and legislative body; but I was out-voted, having only reason on my side, and being opposed by a triple-headed monster that shed the baneful influence of Avarice, prejudice, and pusillanimity in all our Assemblies. It was some consolation to me, however, to find that philosophy and truth had made some little progress since my last effort, as I obtained twice as many suffrages as before.
